Title: To James Madison from David Jameson, 23 March 1782
From: Jameson, David
To: Madison, James



Dr Sir
Richmond Mch 23. 1782

I have your favour of the 12t. and have reason to suppose I did not express my meaning, properly when I mentioned the Associate to Mr. Andrews. there cannot be a doubt but a person skilled in Astronomy ought to be preferred. I intended to say, if such a person could not be got, a Man of Integrity & Abilities in other requisites would be necessary, and the Astro. observations must then rest with Mr Andrews only. I wrote on the occasion to our friend Page (the Man among us I should prefer, and who as you justly observe is in every point qualified)—and although he did not positively say he would go to Phila., yet he left me room to believe he would not refuse: And he was appointed. But the matter is now cut very short. The Governor recd. a letter by Post this Week from the President of Pena. desiring to postpone the final adjustment of the Boundary, and proposing a temporary line to be run, which is agreed to. the reason assigned for defering the Astro. observations, is the disturbances & dangers likely to be occasioned by the Indians to the Westward
I am very glad Congress have determined to name Commissioners to settle the Accots. in the different States. I shall now hope the prejudices conceived against Virginia will be soon removed[.] I fear very few Men will be brought into the field by our endeavours to enforce the draft in the (last years) delinquent Counties. In several of them Assessments were not made, or divisions laid off. And I fear there is some obstacle in each of them that cannot be removed but by the Legislature. I have some hope from the Circular letter, but I confess not great. Some Substitutes will be got. the people are well aware that if Men cannot be recruited under the last law, a draft must take place as soon as the Assembly meets; and I think a good number will guard against the draft by hiring substitutes
My Nephew writes me that he has recd. no letter from me for some Months past. I was in hopes those I took the liberty to trouble you with would get to him[.] I again take the liberty to inclose a letter for him. he will I expect be in Philadelphia by the time this gets to hand We have no News worth relating. You are told in the paper that a French Frigate was arrd. in York River and brot. several interesting Accots. No Frigate was arrd., but we hope the intelligence said to be brot. by her is true.
I am with great esteem D Sir Yr obt hb Set
David Jameson
If Col Jameson does not soon come to Phila. be so kind as put the letter under Cover & forward it to him.
